 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:09-cr-00032-KJD-GWF
                                                                     2:17-cr-00035-KJD-GWF
 4          Plaintiff                                                2:17-cr-00160-JAD-VCF

 5 v.                                                           Order Reassigning Cases

 6 DEANDRE NAKITA BROWN,

 7          Defendant

 8

 9         The presiding district judges in the above-referenced cases have determined that these

10 cases are related and that there is good cause to have them addressed by the same district judge.

11 The parties in these cases have reached a global plea agreement. Coordinating the cases will

12 promote judicial efficiency, avoid duplication, and not result in prejudice to the parties. The

13 parties have agreed to the transfer, as stated on the record in 2:17-00160-JAD-VCF at the plea

14 hearing on November 14, 2018.

15         Accordingly, IT IS HEREBY ORDERED that case no. 2:09-cr-00032-KJD-GWF

16 and case no. 2:17-cr-00035-KJD-GWF be reassigned to District Judge Jennifer A. Dorsey

17 for all further proceedings and will bear case no. 2:09-cr-00032-JAD-GWF and case no.

18 2:17-cr-00035-JAD-GWF.

19         DATED: November 14, 2018.
                                                 _________________________________________
20                                               U.S. DISTRICT JUDGE KENT J. DAWSON

21
                                                 _________________________________________
22                                               U.S. DISTRICT JUDGE JENNIFER A. DORSEY

23
